UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02021 DWS Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2011 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2011 Annual Report to Shareholders DWS Technology Fund Contents 4 Portfolio Management Review 9 Performance Summary 12 Information About Your Fund's Expenses 14 Portfolio Summary 16 Investment Portfolio 21 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Changes in Net Assets 25 Financial Highlights 30 Notes to Financial Statements 41 Report of Independent Registered Public Accounting Firm 42 Tax Information 43 Investment Management Agreement Approval 47 Summary of Management Fee Evaluation by Independent Fee Consultant 51 Board Members and Officers 56 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview and Fund Performance Performance is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Technology stocks in general returned 7.72% during the annual period ended October 31, 2011, as gauged by the fund's benchmark, the S&P North American Technology Sector Index. In comparison, the broader U.S. market — as measured by the Standard & Poor's 500® (S&P 500) Index — returned 8.09%.1 Class A shares of the fund returned 5.28% during the same time frame, underperforming the 7.72% return of the benchmark. The fund ranked in the top 33% of the Morningstar Technology Funds category during the one-year period (Class A shares, as of October 31, 2011, based on total returns out of 209 funds). The average return of the funds in the peer group during the past 12 months ended October 31, 2011 was 3.76%.2 In contrast to what investors have come to expect over the years, technology stocks experienced lower volatility than the broader market during the past 12 months. In the rising market that characterized the first half of the period (October 31, 2010 to April 30, 2011), the technology index lagged the S&P 500, 12.43% vs. 16.36%. During the second half, when investors' risk appetites evaporated amid concerns about slowing economic growth and the debt problems in Europe, the technology index outperformed the S&P 500 -4.19% to -7.11%. We believe this illustrates that the technology sector has evolved significantly from the era of heightened volatility a decade ago. Today, the sector continues to attract growth investors due to longer-term themes that are evolving independently of the economic cycle, such as rising mobile phone and tablet penetration, the boom in cloud computing, and the growing importance of social networking and online commerce.3 At a time in which fears of a global economic slowdown were pervasive, these growth themes have provided support for the technology sector. At the same time, technology stocks have exhibited more defensive characteristics than was the case in the past. Important defensive elements of the technology sector include effective cost management, strong balance sheets, increased dividends and share buybacks. Not least, the sector faces a relatively low level of regulatory risk compared to other segments of the market (such as financials or health care, for instance). The technology sector also tends to generate a higher percentage of its revenues from the emerging markets, which have shown more resilience in economic growth than the developed markets. Finally, the high number of initial public offerings (IPOs) in technology indicates that innovation — and investors' "animal spirits" — are alive and well. Despite these favorable trends, the sector only finished in line with the broader market during the period. Technology stocks, in general, were affected by investors' concerns about the potential impact of the European debt crisis and slower economic growth on the discretionary (non-essential) spending of both consumers and corporations. In this sense, the cyclical (i.e., economically sensitive) nature of the sector proved to be a negative for relative performance during the period. Negative and Positive Contributors to Performance The most significant factor in the fund's underperformance was that it held a more aggressive posture than the benchmark at a time in which rising investor risk aversion became the dominant theme. This posture did not reflect a strong, positive view on our part; instead, it was a function of our benchmark being very defensive due to its heavy weightings in a relatively small number of mega-cap stocks.4 An example of how this positioning affected our performance was our out-of-benchmark (overweight) position in the Chinese software and IT services subsector.5 Our investments in Longtop Financial Technologies Ltd., Camelot Information Systems, Inc. and VanceInfo Technologies, Inc. all performed poorly and together accounted for over two-thirds of the fund's total underperformance relative to the benchmark. The key development in this group was the revelation of accounting fraud at Longtop, which caused its stock to plunge and weighed on the shares of other companies in the Chinese software sector. We conducted significant due diligence before entering the position, including a call with management and many conversations with analysts covering the stock. Further, Longtop was brought to market by the largest U.S. investment banks in its U.S. initial public offering in late 2007, it employed a well-known auditor and it was covered by a number of the better-known brokers. Nevertheless, the company managed to keep its fraud under wraps until the news finally broke this year. The collapse of Longtop also was the leading factor in the underperformance of Camelot and VanceInfo. Although both had company-specific issues — Camelot had some challenges integrating an acquired company and VanceInfo saw some softness in its profit margins — it is clear their very weak performance came mostly from distrust of Chinese software and IT services companies in the aftermath of the Longtop news. Another aspect of our slightly more aggressive positioning was our underweight in the credit card companies Visa, Inc. and MasterCard, Inc. This underweight paid off early in the period, when there was a great deal of uncertainty regarding the regulatory environment. However, the stocks rallied sharply once Congress passed the Durbin Amendment and investors gained a better idea about the nature of the new regulations. The fund did not fully participate in this move due to its underweight position. Credit card processors have not been one of our focus areas, as we remain concerned about longer-term pricing pressures and the growth of alternative forms of payment. Our positioning in the mega-cap space also detracted from performance. While we added substantial value through an overweight in Apple, Inc., which surged due to the immense popularity of the iPhone and iPad, this was offset by the negative impact of our underweight in International Business Machines Corp., a defensive stock that gained investors' favor due to its stable, recurring revenue streams. Also, our overweight positions in Google, Inc., Hewlett Packard Co. and Cisco Systems Inc. weighed on our relative performance early in the period. As was the case in recent annual periods, the fund's holdings in venture capital (VC) funds detracted modestly from performance. These investments have a limited market. In terms of performance contributors, our second-best stock behind Apple was Ariba, Inc. The company produces supply-chain management software that helps its customers improve their efficiency. The ability of Ariba's products to help its customers reduce costs is important in a slower-growth economy in which companies find it more difficult to drive profit growth through top-line revenues. Also aiding the fund's performance were the takeovers of two of its holdings. Isilon Systems Inc., which we cited in the October 2010 annual report as being a potential takeover candidate, was indeed taken over at a premium during the period by EMC Corp. In addition, NetLogic Microsystems, Inc, which helps improve the performance and functionality of Internet-based networking equipment such as Internet routers, was bid for by Broadcom Corp. Both stocks rose significantly following these events. Our performance was also helped by our decision to avoid shares of Research In Motion, Inc., the maker of the Blackberry mobile phone. The former smartphone star has fallen on hard times due to increased competition from the likes of Apple, Samsung and HTC, as well as its own lagging product development cycle. Another contributor of note was Teradata Corp. The company has long specialized in data analytics for large corporations, and it is now expanding into mid-sized companies. Teradata's software provides customers with the ability to consolidate many data sources within a company into a usable single source, enabling them to perform analysis across these data pools in order to gain sophisticated new insights. Outlook and Positioning We continue to hold a positive view on the technology sector. However, there is a great deal of near-term uncertainty hanging over the market, with investors struggling to understand the outlook for economic growth, government and central bank policy, and the evolution of the European debt crisis. In this environment, we continue to focus on individual stock selection and look for compelling values among stocks with rising market share, robust product and/or service offerings, strong competitive positions and healthy balance sheets. We are especially focused on companies experiencing healthy organic growth and creating differentiated technologies that are disrupting the status quo. Now, more than ever, we believe an emphasis on this type of companies is essential. This forms the basis for our search for opportunities in stocks related to cloud computing, mobile technologies and online commerce, as well as in the theme we call "smarter networks," i.e., the ability of networks to analyze their own traffic and modify their own behavior based on this analysis. We will continue to focus our bottom-up research efforts on identifying these opportunities in the months and years ahead. Investment Advisor Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Technology Fund. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the U.S. for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Portfolio Management Team Frederic L. Fayolle, CFA Lead Portfolio Manager Clark Chang Walter Holick Portfolio Managers The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1 The S&P North American Technology Sector Index is the technology subindex of the S&P North American Sector Indices. The S&P North American Technology Sector Index family is designed as equity benchmarks for U.S.-traded technology-related securities. The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. 2 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. As of October 31, 2011, Class A shares of DWS Technology Fund were ranked as follows in the Morningstar Technology Finds category: 1-year, 70/209; 3-year, 122/178; 5-year, 120/169; and 10-year, 101/131. Rankings are based on a fund's total return. 3 "Cloud computing" is a general term for anything that involves delivering hosted services over the Internet. 4 Mega-cap stocks are among the largest companies in the investment universe, as measured by a market capitalization that is typically exceeding $100 billion. 5 "Overweight" means the fund holds a higher weighting in a given sector or security than the benchmark. "Underweight" means the fund holds a lower weighting. Performance Summary October 31, 2011 Average Annual Total Returns as of 10/31/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 5.28% 18.43% 3.40% 2.25% Class B 4.29% 17.06% 2.26% 1.14% Class C 4.32% 17.32% 2.46% 1.31% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -0.78% 16.11% 2.18% 1.64% Class B (max 4.00% CDSC) 1.29% 16.57% 2.07% 1.14% Class C (max 1.00% CDSC) 4.32% 17.32% 2.46% 1.31% No Sales Charges Life of Class S* Life of Institutional Class** Class S 5.32% 18.48% 3.44% N/A 2.93% N/A Institutional Class 5.66% 18.91% 3.85% N/A N/A 6.31% S&P 500® Index+ 8.09% 11.41% 0.25% 3.69% 2.58% 5.55% S&P® North American Technology Sector Index++ 7.72% 19.58% 5.25% 4.27% 4.99% 9.11% *Class S shares commenced operations on December 20, 2004. Index returns began on December 31, 2004. **Institutional Class shares commenced operations on August 19, 2002. Index returns began on August 31, 2002. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2011 are 1.13%, 2.32%, 2.04%, 1.06% and 0.67% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Technology Fund — Class A [] S&P 500 Index+ [] S&P North American Technology Sector Index++ Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. ++The S&P North American Technology Sector Index is the technology subindex of the S&P North American Sector Indices. The S&P North American Technology Sector Index family is designed as equity benchmarks for U.S.-traded technology-related securities. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 10/31/11 $ 10/31/10 $ Distribution Information: Twelve Months as of 10/31/11: Income Dividends $ $
